USAO_F@Ase 1:20-cr-00028- (MAKER Ddcument1 PF ileh 8713/28’ Pabe 116-4 PAGERS +: 1

UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF WEST VIRGINIA JUL 18 2020

U.S. DISTRICT C -
UNITED STATES OF AMERICA, CLARKSBURG. We Des0N

Criminal No. 1-20 CK 2 & LM

 

 

v.
Violations:

QINGYUN SUN, 18 U.S.C. § 1343

26 U.S.C. § 7206(1)

Defendant.
INFORMATION
The United States Attorney charges that:
COUNT ONE

(Wire Fraud)

L. At all relevant times, the defendant, QINGYUN SUN, was a Chinese national
employed by West Virginia University (“WVU”), a research university located in Morgantown,
West Virginia, as an associate professor and the associate director of the United States-China
Energy Center at WVU,

2, At all relevant times, WVU contracted part of the defendant's time to the West
Virginia Development Office, an office within the West Virginia Department of Commerce, where
he acted as the Governor's assistant for China affairs.

3. Ai all relevant times, the defendant was also employed by Synfuels Americas
Corporation d/b/a Synfuels Americas (“Synfuels Americas”), an energy conversion technology
provider of coal-to-liquids and gas-to-liquids processes, located in Sterling, Virginia.

A, Atall relevant times, Synfuels Americas was a subsidiary of Synfuels China, which

has its headquarters in Beijing, China.
USAO_F@¥se 1:20-cr-00028-IMREWIA Ddcimene 1 HileH 8713/28 Page 21d PAGERS #: 2

5, On or about September 28, 2015, in the Northern District of West Virginia, the
defendant, QEINGYUN SUN, devised and intended to devise a scheme and artifice to defraud and
obtain money and property from WVU by means of materially false and fraudulent pretenses,
representations, and promises, and for the purpose of executing the scheme and artifice to defraud
and deprive, did knowingly transmit and cause to be transmitted in interstate commerce, by means
of wire communications, certain signs and signals.

THE SCHEME AND ARTIFICE TO DEFRAUD

6. The object of the scheme and artifice to defraud was for the defendant to defraud
and obtain money and property from WVU by the defendant making materially false and
fraudulent representations to WVU.

MANNER AND MEANS OF THE SCHEME AND ARTIFICE TO DEFRAUD

It was part of the scheme and artifice to defraud that:

7. The defendant would use his personal credit card to purchase a coach class United
Airlines flight from the United States to China.

8. The defendant would use his personal credit card to purchase a business class

United Airlines flight from the United States to China for the same travel as the coach class flight.

9, The defendant would use only the business class flight and redeem the coach class
flight.
10. The defendant would submit the United Airlines email confirmation for the coach

class flight to WVU in support of his request for reimbursement.
11, The defendant would submit the business class flight to Synfuels Americas in

support of his request for reimbursement.
USAO_F@¥ce 1:20-cr-00028-IMMEGMIX “Ddcdment 1 Filet 7713/20" PAge 3'ara RAGED #: 3

12. The defendant would receive reimbursement from WVU! for the coach class airfare

and from Synfuels Americas for the business class airfare.
USE OF INTERSTATE WIRE COMMUNICATIONS

13. On or about September 28, 2015, in the Northern District of West Virginia and
elsewhere, the defendant, QINGYUN SUN, for the purpose of executing and attempting to
execute the above described scheme and artifice to defraud, knowingly transmitted and caused to
be transmitted by means of wire communications in interstate commerce, the following writing
and signal, to wit: the defendant caused United Airlines to send him an email confirmation, which
traveled via wire transmission from a United Airlines computer server located outside the State of
West Virginia to a WVU computer server located in the Northern District of West Virginia, in

violation of Title 18, United States Code, Section 1343.

ae
USAO_F@Ace 1:20-cr-00028-IMKIMIR? DdcuAhenes PKileH 47413/28/ Mabe 4A PARE +: 4

COUNT TWO
(Filmg Palse Income Tax Return)

On or about April 11. 2014. in Monongalia County. in the Northern District of West
Virginia, the defendant, QINGYUN SUN, did willfully make and subscribe an Income Tax Return
tor tax year 2013, which contained and was verified by an electronic declaration that it was made
under penalties of perjury and which he did not believe to be true and correct as to every materia!
matter, that is to say. he fled an Income Tax Return for himself and his spouse for that year
willfully overstating his Schedule C expenses. resulting in an unpaid tax due and owing, in

violation of Title 26, United States Code, Section 7206(1). ()

ban (aw

WILLIAM J. POWELL
Onited States Attorney

Jarod J. Douglas
Assistant United States Attorney
